Restriction/Election
This action is in response to election made on 10/19/2021. The Applicant elected species I (corresponding claims 1-13 and 20) without traverse. The election requirement is made FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim(s) 1-11, 13  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roulet (US 2018/0027181 Al) in view of Lee et al. (Scene Warping: layer-based Stereoscopic Image Resizing).
Regarding claims 1 and 20, ROULET teaches a method for enhancing a wide-angle image based on image context and segmentation layers (ROULET Figs.6A-6B and 7 and paragraphs 0032 & 0034, lines 4-6 distortion correction and paragraph [0034] The Panoramic Image Processing Unit 630 extracts only the parts from the native panoramic images 710 and 720 required for the assembled image 760,  comprising:  
           a. receiving, by a processor, an original wide-angle image created by an imager and having a plurality of elements, each element being in one of a foreground or a background of the original wide-angle image, one or more of the elements having a warped geometry; (ROULET “[0024] FIGs 1,6 &7 shows an example of the native panoramic image or video represented by two original circle images. Circle images 100 and 110 are original images captured by front camera 140 and back camera 150, respectively, of panoramic image capture device 160. Both cameras are wide-angle cameras, producing circle images 100 and 110 with distortion and FoVs are equal or bigger than 180°” and Figs.6A-6B and 7 and paragraphs 0032 & 0034, lines 1-6).
              b. segmenting, by the processor, the original wide-angle image into a plurality of segmented layers, each of the segmented layers including at least one of the elements, the segmentation being based on at least one of a shape of one or more of the elements, a position of one or more of the elements in the original wide- angle image, or a depth of one or more of the elements compared to other elements;  (ROULET paragraph [0034]  The Panoramic Image Processing Unit 630 extracts only the parts from the native panoramic images 710 and 720 required for the assembled image 760. See figure 7, giving the claims their broadest interpretation, the segmentation of images 710 and 720 is considered to be done based on their position). 
                   c. processing, by the processor, at least one of the segmented layers to at least partially dewarp any of the one or more elements having the warped geometry in the at least one segmented layer, creating at least one dewarped layer; (ROULET, Fig. See paragraph [0032], specifically “The process can include, but is not limited to, reading the parameters 620, extracting necessary parameters 620 from the entire set of parameters 620, dewarping the image 610, modifying distortion, and assembling the multiple images 610 into one image 640” and also note: Fig. 7 and paragraph 0034 )
d.        merging, by the processor, the at least one dewarped layer with the other segmented layers to form a final image. (ROULET  paragraph [0032], specifically “The process can include, but is not limited to, reading the parameters 620, extracting necessary parameters 620 from the entire set of parameters 620, dewarping the image 610, modifying distortion, and assembling the multiple images 610 into one image 640)
           In the same field of endeavor of image processing and enhancing images/distortion correction, Lee disclose segmenting, by the processor, the original e image into a plurality of segmented layers, each of the segmented layers including at least one of the elements, the segmentation being based on  a position of one or more of the elements in the original image, or a depth of one or more of the elements compared to other elements (Lee Fig. 1, page 50, paragraph 3, left-column lines 1-5 thru right column lines 1-15, Given a stereoscopic image pair,  we decompose the image into multiple object layers. Each pixel in the input image pair is assigned to one object layer based on the computed disparity map. The corresponding pixel between views should be assigned to the object layer. The layers can be obtained by disparity map. Pixels are assigned to the background if they are not assigned to object layer. Through this process we obtain set of object layers. This obviously corresponds to segmenting , the original  image into a plurality of segmented layers, each of the segmented layers including at least one of the elements, the segmentation being based 
          Therefore it would have been to one having ordinary skill in the art before the filing of the instant claim invention to receive an original wide-angle image created by an imager and having a plurality of elements, each element being in one of a foreground or a background of the original wide-angle image, one or more of the elements having a warped geometry, segment  the original wide-angle image into a plurality of segmented layers, each of the segmented layers including at least one of the elements, the segmentation being based on at least one of  a position of one or more of the elements in the original wide- angle image, or a depth of one or more of the elements compared to other elements, process segmented layers to at least partially de-warp any of the one or more elements having the warped geometry in the at least one segmented layer, creating at least one de-warped layer and merge the at least one de-warped layer with the other segmented layers to form a final image as shown in ROULET and Lee  because such a process provide distortion correction of images captured by camera before it can be displayed as stated by Lee in Abstract of Lee .
Regarding claim 2 ROULET disclose the original wide-angle image is captured by the imager, the imager being an optical system comprising at least a camera and a wide-angle lens. (ROULET See paragraph [0024] specifically “Both  cameras are wide-angle cameras, producing circle images 100 and 110 with distortion and FoVs are equal or bigger than 180°.”)

o. (See paragraph [0024] “Both cameras are wide-angle cameras, producing circle images 100 and 110 with distortion and FoVs are equal or bigger than 180),
 Regarding claim 4, Lee disclose segmentation of the at least on foreground element is based on the depth compared to other elements (Lee Fig.1 page 50, paragraph 3, right-column, lines 1-12). ROULET has not explicitly the relative depth is calculated by artificial intelligence. However calculating relative depth is obtained by artificial intelligence is known in the art as shown by Peri (US 2018/0278918) in paragraph 0088). Therefore it would have obvious to use artificial intelligence calculate depth of objects before the filing of the claimed invention.
Regarding claim 5, ROULET a specific de-warping process of segmented layer in the original depends on the position (ROULET Fig. 7, paragraph 0034, FIG. 7 shows algorithm or process applied on the images 710, 720. The Panoramic Image Processing Unit 630 extracts only the parts from the native panoramic images 710 and 720 required for the assembled image 760. The Panoramic Image Processing Unit 630 can process distortion from a section of the images 710, 720 using a distortion curve corresponding to the capture device lens using the parameters (metadata) 620. The Panoramic Image Processing Unit 630 adjusts the position and orientation of the dewarped images 730 and according to the parameters (metadata) 620. The parameters 620 can include, but are not limited to, lens ID, FoV, calibration parameters, position and orientation relationship between different camera modules, and mechanical arrangement of the device especially part visible in the field of view of at 
Regarding claim 6, ROULET disclose the warped geometry comprises at least one of a stretched proportion, a curved line or an image with optical distortion.  (See Fig. 7, paragraph [0034], specifically “The Panoramic Image Processing Unit 630 can further process the dewarped images 730 and 740 to minimize the differences inside and around the overlap area 750, including by correcting geometrical shapes, remapping some pixels for better image continuity between the 2 images 730, 740, color and brightness correction to adjust the remaining differences, or adjust the mesh for more uniform assembly”).
Regarding claim 7, ROULET disclose dewarping process of the at least one segmented layer depends on an adjustable correction weight, the correction weight being selected (ROULET, Fig. 7, paragraph [0034], specifically “The Panoramic Image Processing Unit 630 can further process the dewarped images 730 and 740 to minimize the differences inside and around the overlap area 750, including by correcting geometrical shapes, remapping some pixels for better image continuity between the 2 images 730, 740, color and brightness correction to adjust the remaining differences, or adjust the mesh for more uniform assembly”.  The adjustment correction weight would obviously corresponds to how much differences inside and around the overlap area 750 exist or how much remapping of pixels is required for better image continuity between the 2 images 730, 740).
Regarding claim 8, ROULET disclose at least one of, scaling the at least one dewarped layer, or stabilizing the at least one dewarped layer (ROULET, Fig. 7, paragraph [0034], specifically “The Panoramic Image Processing Unit 630 can further process the dewarped images 730 and 740 to minimize the differences inside and around the overlap area 750, including by correcting geometrical shapes, remapping some pixels for better image continuity between the 2 images 730, 740, color and brightness correction to adjust the remaining differences, or adjust the mesh for more uniform assembly.  Correcting the geometrical shapes would obviously require scaling geometrical shapes and minimize the differences inside and around the overlap area 750 would stabilize the layer).
            Regarding claim 9 ROULET disclose completing at least part of the missing information (ROULET, Fig. 7, paragraph [0034], specifically “The Panoramic Image Processing Unit 630 can further process the dewarped images 730 and 740 to minimize the differences inside and around the overlap area 750, including by correcting geometrical shapes, remapping some pixels for better image continuity between the 2 images 730, 740, color and brightness correction to adjust the remaining differences. All of this would require completing part of the missing pixel information especially for minimize the differences inside and around the overlap area 750 and remapping some pixels for better image continuity between the 2 images 730, 740). However ROULET has not explicitly disclose inpainting is used for completing at least part of the missing information.  However  using inpainting for completing at least part of the missing pixel 
            Regarding claim 10, ROULET disclose missing information is hidden by scaling dewarped layer (See Fig. 7, paragraph [0034], specifically “The Panoramic Image Processing Unit 630 can further process the dewarped images 730 and 740 to minimize the differences inside and around the overlap area 750, including by correcting geometrical shapes, which would obviously require scaling dewarped layer).     
            Regarding claim 11, Lee disclose processing segmented layers uses dewrap projection for background layer (Lee Fig. 1 and page 50, paragraph 3, right column disclose segmenting image layers including background and Fig.2 resized layers [dewraped layer] and Fig. 2 shows projecting mesh on the segmented layer and therefore it would be obvious mesh is projected on background).
 Regarding claim 13, ROULET disclose merging at least dewarped layer with other layer is done by adjusting the mesh (ROULET  paragraph [0032], specifically “The process can include, but is not limited to, reading the parameters 620, extracting necessary parameters 620 from the entire set of parameters 620, dewarping the image 610, modifying distortion, and assembling the multiple images 610 into one image 640  and Fig. 7, paragraph [0034], specifically “The Panoramic Image Processing Unit 630 can further process the dewarped images 730 and 740 to minimize the differences inside and around the overlap area 750, including by correcting geometrical shapes, remapping some pixels for better image continuity between the 2 images 730, 740, color and brightness correction to adjust the remaining differences, or adjust the mesh for more uniform assembly ) 
                                       Allowable Subject Matter
         Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                         Communication
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
January 3, 2022